Peter Goulding Father of Mary Goulding plaint, against James Russell of Charlestown Merchant Execr of the last will and Testament of his Father Richd Russell Esqr late of Charlestown decd Defendt in an action of the case for not keeping her nor giving nor paying of ten pounds in mony due to bee paid or given unto her as hee the sd James as Execr aforesd is bound to doe by Jnstrument or Jndenture or writing so called under the hand & Seale of the sd Richard Russell bearing date or made the ninth day of February in the yeare of our Lord. 1670. and also for not teaching nor causeing her to bee taught as Shee should have been taught by virtue of the said Jndenture and all other due damages according to attachmt datd April: 5th 1677. . . . The Jury . . . found for the Defendt costs of Court: The plaintife appealed from this judgemt unto the next Court of Assistants & himselfe principall in £.5. and Joseph Smith and Richd Knight Sureties in Fifty Shillings apeice bound themselves respectiuely . . . on condition the sd Peter Goulding should prosecute his appeale . . .
[ See Records of Assistants, i. 98.]